The opinion of the court was delivered June 23, by
Chambers, J.
The title to the lot in controversy in this action is considered as being vested in Samuel Thompson, Jr., the defendant below, under the deed to him from Christian Baughman, dated April 14, 1824, and recorded May 3, 1824, the jury having, by their finding under the charge of the court, negatived the presumption of fraud in the execution of that deed.
The question now raised by the error assigned to the charge of the court is, whether Samuel Thompson, Jr. has been flivested of his title, or barred of recovery by his acts, or by operation of law. At the time of the execution of this deed to him, Samuel was of the age of eight years, but, notwithstanding his minority, was capable of taking an estate in the lot as conveyed.
The defendant derives title under a deed from Samuel Thompson, Sr., and wife, to William Parson, for the lot in dispute, dated March 2, 1829, consideration ¡$30, recorded 6th July 1833, which deed recites the deed from Christian Baughman to Samuel Thompson, Jr:, referred to as a deed to Samuel Thompson. Parson’s right was sold with other property at sheriff’s.sale to Christian Livingston, in 1836. Livingston conveyed to Plenry Thatcher by deed dated August 1, 1843, recorded November 1843, and Thatcher by deed conveyed to Joseph Knouff, the defendant below, dated September 11, 1845, recorded August 5, 1846.
It is testified by Samuel Thompson, Sr., that when Parson applied to him to purchase the lot in dispute, which was adjoining one on which he was about to build, he told Parson that he had not the title, it was in Samuel Thompson, Jr. Parson said he lenew that, but if he would make a deed and give him possession, when Samuel came of age, if he claimed it, he would make it right with him. That Parson was at him several times before he did it.
*363It was also proved that Thatcher, when told that young Thompson would claim the lot, said he wquld lose nothing by it,' as Livingston was ^ood enough to him for it. Knouff, defendant below, is the son-in-law of Christian Livingston.
A fence was put around the lot by Parson, and cultivated as a garden; it continued fenced and cultivated until defendant occupied it and put up a pale fence, and erected a smoke-house on it. The plaintiff was of age in 1836, and lived within 200 yards of the property. The plaintiff in error assigns for error the answer of the court in their charge to the jury on the third point, as follows: — In answer to the defendant’s third point the court says, “ An estoppel, if the facts which are alleged to constitute it are found by the jury, is a legal b,ar to ah inquiry into the' merits of any other question in the cause, and would necessarily in this case produce a verdict for the defendant, independent of the truth of the case as respects the validity of the deed of Christian Baughman to Samuel Thompson, Jr., as vesting the title in him. We are of opinion that the facts of this ease forbid that we should give the instruction asked. The notice which the law requires that a man should give of his title is that he record it, and this deed to Samuel Thompson, Jr., was duly recorded, and was therefore legal notice to all the world that the title was in him; and this deed was actually recited in the deed to William Parson. The facts’ stated in this point, (say the court,) do not estop. the plaintiff from a recovery in this ease, if he be otherwise entitled.” Was there or not error in this answer of the court?
The title of Samuel Thompson, Jr., was on record, and every person was bound to take notice of it. The lot was not purchased by those under whom defendant claims in ignorance of that title. Parson purchased, not only with the knowledge of the title being in the minor., declaring that when he came of age, if he claimed it, he would make it right with him; but in the deed which Parson receives for the lot the recorded deed to Samuel Thompson, Jr: is recited. In what is the alleged equity of the defendant and those under whom he claims ? It is that Samuel Thompson, Jr. remained silent, as the owner of this title, living within a short distance of it. The defendants were cognizant of his title; and why did they maintain silence with him during the many years after Samuel attained the age of 21, which was in 1836 ? Would not ordinary precaution have induced an inquiry by the purchasers, of the legal owner, living in the same village, about the sale or prosecution of his title ? They had the most interest in breaking his silence; they were improving and purchasing at their peril, which they were bound to know, and yet there is neither inquiry nor complaint at the proper source. The improvements made on the property were, it seems, of little value, and the defendants had all the advantage of cultivation and the profits thereof.
*364The defendant, and those under whom he claims, cannot have any defence arising from want of notice. It is decided by this court that whatever puts a party on inquiry amounts to notice, provided the inquiry would lead to the knowledge of the requisite fact, by the exercise of ordinary diligence and understanding: Squire v. Weeks, 7 Watts 267; Hood v. Fahnestock, 1 Barr 470; Epley v. Watson, 7 Watts 167. The very Heed under which they derived their title informed them that the title was in the plaintiff, and that the evidence of it was on record in the proper office.
Would silence bar and estop the plaintiff from asserting his title within the time allowed by the law to prosecute his right? We think not.
Equity will not, on the mere ground of silence, relieve one who is perfectly acquainted with his right, or has the means of becoming so, and yet wilfully undertakes to proceed in expending money on the lands of another without obtaining or asking his consent. His ignorance of it is wilful, and he acts at his peril: Carr v. Wallace, 7 Watts 401; Crest v. Jack, 3 Watts 240.
In Alexander v. Kerr, 2 Rawle 90, Chief Justice G-ibson says— “While courts of justice have on the one hand endeavored to repress dishonesty, they have on the other exacted the utmost vigilance and caution. It is difficult to imagine how the concealment of a fact which an individual of common prudence and sagacity can discover, can constitute a fraud.”
In Goundie v. Northampton Water Company, 7 Barr 233, it is decided that after registry of a deed, the OAvner need not give notice of his title at sheriff’s sale of another title, nor to one making improvements.
The party who has placed his written title on record has given the notice which every person is bound to know and respect. The laAV does not require him to go further. But if he speaks or acts, it must be consistent with his recorded title. The law distinguishes betAveen silence and encouragement. Whilst silence may be innocent and lawful, to encourage and mislead another into expenditures on a bad or doubtful title would be a positive fraud, that should bar and estop the party, the author of that encouragement and deception, from disturbing the title of the person whom he misled, by any claim of title in himself.
The distinction between the omission to give notice and encouragement by positive acts, is recognised and assumed by Justice Coulter in the case last referred to in 7 Barr 233, and by C. J. Gibson in Alexander v. Kerr, 2 Rawle 89. It is this 'principle that distinguishes the cases herein referred to and applicable to this case, from those of Hamilton v. Hamilton, 4 Barr 193; Pittsburg v. Scott, 1 Barr 317; McHelvy v. Truly, 4 Watts 323.
. The title Knouff was receiving, informed him of the title on record of Samuel Thompson, Jr., and in the exercise of ordinary *365caution, lie might, on inquiry, have learned from him every other fact which he was desirous of knowing for his protection; and the law imputes to him the knowledge of such facts. Such an imputation rebuts the inference of' constructive fraud, to be implied merely from silence. If Knouff remained in ignorance, it was wilful on his part, and he is without equity in his defence.
The charge of the court excepted to, is- in conformity to the adjudications of this court and the established elementary principles of law and equity. It is free from error, and the judgment of the court below is affirmed.